Title: To George Washington from James Varnum, 18 June 1787
From: Varnum, James
To: Washington, George



Sir
Newport [R.I.] June 18th 1787.

The inclosed address, of which I presume your Excellency has received a duplicate, was returned to me from New [York] after my arrival in this State. I flattered myself that our Legislature, which convened on Monday last, would have receded from the Resolution therein referred to, and have complied with the recommendation of Congress in sending delegates to the federal Convention. The upper House, or Governor and Council, embraced the measure; but it was negatived in the House of Assembly by a large majority, notwithstanding that the greatest exertions were made to support it.
Being disappointed in their expectations, the minority in the administration, and all the worthy Citizens of this State, whose minds are well informed, regretting the peculiarities of their situation,

place their fullest confidence in the wisdom and moderation of the National Council, and indulge the warmest hopes of being favorably considered in their deliberations. From these deliberations they anticipate a political System, which must finally be adopted, and from which will result the safety, the honour and the happiness of the United States.
Permit me, Sir, to observe that the measures of our present legislature do not exhibit the real character of the State. They are equally reprobated & abhorred by Gentlemen of the learned professions, by the whole mercantile body, and by most of the respectable farmers and mechanics. The Majority of the administration is composed of a licentious number of men, destitute of education, and many of them, void of principle. From anarchy and confusion they derive their temporary consequence, and this they endeavour to prolong by debauching the minds of the common people, whose attention is wholly directed to the abolition of debts public & private. With these are associated the disaffected of every description, particularly those who were unfriendly during the war. Their paper-money system, founded in oppression and fraud, they are determined to support at every hazard. And rather than relinquish their favorite pursuit, they trample upon the most sacred obligations. As a proof of this they refused to comply with a requisition of Congress for repealing all laws repugnant to the Treaty of peace with Great Britain, and urged as their principal reason, that it would be calling in question the propriety of their former measures.
These may be attributed partly to the extreme freedom of our Constitution, and partly to the want of energy in the federal Union; and it is greatly to be apprehended that they cannot speedily be removed, but by uncommon and very serious exertions. It is fortunate however that the wealth and resources of this State are chiefly in possession of the well affected, and that they are entirely devoted to the public good. I have the honor of being, Sir with the greatest veneration & esteem Your Excellency’s very obedient & most humble servant.
